DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of the election of Group I (original Claims 1-9) in the Remarks of 4/29/2022 is acknowledged.  Claim 10 remains withdrawn as being drawn to a non-elected invention (Group II).

Response to Arguments
Applicant’s arguments of 4/29/2022 have been fully considered, but are not persuasive.
Applicant argues that the prior art references cited in the Non-Final Office Action of 2/2/2022 do not disclose or suggest all of the limitations of the present claims (Remarks of 4/29/2022, pages 6-15).  However, the only reference from the 2/2/2022 Office Action which remains cited against the present claims is the Yoshikawa reference.
With respect to the Yoshikawa reference, Applicant argues that Yoshikawa fails to disclose the previously-recited limitations of independent Claim 1 regarding the grid-shaped convex portions having a reflective layer and a specified pitch (Remarks of 4/29/2022, pages 14-15).  Applicant further argues that Yoshikawa also fails to disclose the newly-recited limitations of Claim 1 regarding the aspect ratio of the convex portions and the presence of concave portions of the dielectric layer (Remarks of 4/29/2022, pages 14-15).
However, with respect to the grid-shaped convex portions having a reflective layer and a specified pitch [30nm to 100nm], Yoshikawa does disclose these limitations because, as explained below in the rejection of Claim 1, Yoshikawa discloses a plurality of grids 2 comprising a fine line portion 2A made of metal, and wherein such grids 2 are aligned at equivalent intervals with a period shorter than the wavelength of visible light, e.g., 70 nm (see paragraphs [0062], [0066] and FIGS. 2-4, 13-15 of Yoshikawa).
With respect to the aspect ratio [3 to 15] of the convex portions and the presence of concave portions of the dielectric layer, Yoshikawa does disclose these limitations because, as explained below in the rejection of Claim 1, Yoshikawa discloses that a height of the grid 2 ranges from 35 nm to 260 nm, and a width of the grid 2 ranges from 20 nm to 60 nm, and therefore, an aspect ratio ranges from 0.583 [35 nm / 60 nm = 0.583] to 13 [260 nm / 20 nm = 13], and the Examiner further notes that when using the exact mid-point of each range, the aspect ratio is 3.69 [147.5 nm / 40 nm = 3.69], and wherein protective film 9 has, on a surface facing away from substrate 1, a plurality of concave portions [the recesses between the individual grid elements] extending approximately parallel to the predetermined direction in which the grids 2 extend (see paragraph [0066] and FIGS. 2-4, 13-15 of Yoshikawa).
Therefore, Applicant’s arguments are not persuasive and the claims remain rejected based upon the previously-cited Yoshikawa reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa, US 2019/0187350, previously-cited.
Regarding Claim 1, Yoshikawa discloses:  A polarization plate having a wire grid structure, the polarization plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (substrate 1 having light translucency; paragraph [0061] and FIGS. 2-4, 13-15 of Yoshikawa); and
an array including a plurality of grid-shaped convex portions that are arranged on the transparent substrate at a pitch of greater than or equal to 30 nm and less than or equal to 100 nm and extend in a predetermined direction (plurality of grids 2 aligned at equivalent intervals with a period shorter than the wavelength of visible light, e.g., 70 nm; paragraph [0066] and FIGS. 2-4, 13-15 of Yoshikawa);
wherein the convex portions include at least a reflection layer (grids 2 comprise fine line portion 2A made of metal; paragraph [0062] and FIGS. 2-4, 13-15 of Yoshikawa) and have an aspect ratio of greater than or equal to 3 and less than or equal to 15 (a height of the grid 2 ranges from 35 nm to 260 nm, and a width of the grid 2 ranges from 20 nm to 60 nm, and therefore, an aspect ratio ranges from 0.583 [35 nm / 60 nm = 0.583] to 13 [260 nm / 20 nm = 13], and the Examiner further notes that when using the exact mid-point of each range, the aspect ratio is 3.69 [147.5 nm / 40 nm = 3.69]; paragraph [0066] and FIGS. 2-4, 13-15 of Yoshikawa);
a gap between the adjacent convex portions is filled with a dielectric material (protective film 9 may comprise an inorganic film 6 having light translucency [e.g., silicon oxide, aluminum oxide, hafnium oxide] and/or an organic film 7 having water repellency; paragraphs [0062], [0070] and FIGS. 2-4, 13-15 of Yoshikawa);
the array is fixed in a dielectric layer containing the dielectric material (grids 2 are fixed in the protective film 9 having the inorganic film 6; FIGS. 2-4, 13-15 of Yoshikawa); and
the dielectric layer has, on a surface facing away from the transparent substrate, a plurality of concave portions extending approximately parallel to the predetermined direction in which the grid-shaped convex portions extend (protective film 9 has, on a surface facing away from substrate 1, a plurality of concave portions [the recesses between the individual grid elements] extending approximately parallel to the predetermined direction in which the grids 2 extend; FIGS. 2-4, 13-15 of Yoshikawa).

Regarding Claim 2, Yoshikawa discloses:  wherein a gas layer extending in a predetermined direction is provided in the dielectric material in the gap between the adjacent convex portions (gaps in protective film 9 between adjacent grids 2 which are not filled with metal film 4, and thus are simply filled by air; paragraphs [0010], [0011], [0089] and FIGS. 2-4, 13-15 of Yoshikawa; the Examiner notes that the present claim language does not require the gas layer to be enclosed in some way [see, e.g., air layer 5 of the present application’s FIG. 2]).

Regarding Claim 5, Yoshikawa discloses:  wherein the convex portion further includes a dielectric absorption layer on the reflection layer (grids 2 include absorption layer 2B, which may be an oxide or nitride, overlaid on the top portion of the fine line portion 2A; paragraphs [0062], [0068] and FIGS. 2-4, 13-15 of Yoshikawa).

Regarding Claim 7, Yoshikawa discloses:  wherein a surface of the polarization plate on which incident light enters is covered with a protective film containing a dielectric (protective film 9 having the inorganic film 6 is formed at an upper surface of the polarizing element 10; FIGS. 2-4, 13-15 of Yoshikawa).

Regarding Claim 8, Yoshikawa discloses:  wherein a surface of the polarization plate on which incident light enters is covered with an organic water-repellent film (organic film 7 having water repellency as an uppermost surface of the polarizing element 10 or 20; paragraphs [0062], [0070] and FIGS. 2-4, 13-15 of Yoshikawa).

Regarding Claim 9, Yoshikawa discloses:  An optical apparatus, comprising:  the polarization plate according to claim 1 (the polarizing element of Yoshikawa may be used in a liquid crystal projector; paragraph [0110] of Yoshikawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Wang, US 2004/0218270, newly-cited.
Regarding Claim 4, Yoshikawa does not appear to disclose:  further comprising:  an antireflection layer on the dielectric layer.
Wang is related to Yoshikawa with respect to wire grid polarizers.
Wang teaches:  further comprising:  an antireflection layer on the dielectric layer (in a wire grid polarizer [grating-based polarizer] having nanostructures 150 substantially surrounded by a protective layer 130 [which may comprise a dielectric material Al2O3], there is an anti-reflection coating 140 provided thereon; paragraphs [0028], [0029], [0038]-[0045] and FIGS. 5, 6 of Wang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anti-reflection layer of Wang for the polarizing element of Yoshikawa because such anti-reflection layer reduces the reflectance of the optical surface to which it is applied and thereby increases the overall transmittance, as taught in paragraphs [0029], [0042] of Wang, and which would thereby improve the polarizing element’s use in a liquid crystal projector (see paragraph [0110] of primary reference Yoshikawa).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872